Citation Nr: 1500070	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-06 260	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1970 to December 1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has also reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and the Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD), with history of anxiety disorder, not otherwise specified (NOS), gastroesophageal reflux disease, tinnitus, left ear hearing loss, or coronary artery disease (CAD) do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to notify has been satisfied through a notice letter dated in September 2011, which fully addressed all notice elements.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he was given ample time to respond.

The Board therefore finds that all notices required by the Veteran Claims Assistance Act of 2000 (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service and post-service treatment records pertinent to the claim on appeal have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided VA examinations in September 2009, October 2009, October 2011, and December 2011 in connection with the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds these examinations are adequate, as they were predicated on consideration of all of the pertinent evidence of record, and reflected that the examiners conducted a full examination of the Veteran, which included information necessary to apply the pertinent criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the most recent December 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

Service treatment records (STRs), post-service treatment records, Social Security Administration (SSA) records, VA examination reports, VA treatment records, and lay statements from the Veteran, his friend, the Veteran's colleague, and his neighbors are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  TDIU Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service-connected disabilities include:  (1) PTSD, with history of anxiety disorder, NOS, evaluated as 50 percent disabling, effective May 8, 2003; (2) gastroesophageal reflux disease, evaluated as 30 percent disabling, effective May 8, 2003; (3) tinnitus, evaluated as 10 percent disabling, effective January 6, 2009; and (4) left ear hearing loss, evaluated as 0 percent disabling, effective January 6, 2009.  His combined disability evaluation is 70 percent from May 8, 2003.  Accordingly, he meets the percentage requirements necessary to consider entitlement to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2012).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted). 

The Veteran has reported that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  Specifically, his "[e]mployer friends have told [him] [he] would be a liability at any of their businesses due to [his] combined SC disabilities."  See September 2013 VA Form 21-8940.  The Veteran also explained he is untrusting of others and has a phobia of crowds, therefore, he chooses to stay inside.  See March 2012 VA Form 9.  However, the VA examiners who evaluated the Veteran in September 2009, October 2009, October 2011, and December 2011 opined that the Veteran's service-connected disabilities had no significant effects or impact on his occupation or ability to work.  

A March 2007 hospital discharge summary shows that the Veteran was admitted due to abdominal pain.  A CT scan of the abdomen and pelvis revealed some thickening of the colon.  The clinician diagnosed gastroesophageal reflux disease, hematochezia with possible inflammatory bowel disease, and meniere's disease.  He was treated with flagyl and Levaquin and released the following day.  See March 2007 Discharge Summary from St. Mary's Hospital Emergency Room.
An August 2008 hospital consultation shows the Veteran was seen at the emergency room with complaints of chest pain and dizziness.  The clinician's impression was CAD.  The Veteran reported that he had a positive stress test at the Veteran's hospital located in Madison in July 2008, and he was advised to present for a cardiac catheterization, however, failed to appear.  Thereafter, arrangements were made to transfer the Veteran to the VA hospital where he was admitted to cardiology service.  See August 2008 Treatment Record from St. Mary's Hospital Emergency Room.

VA treatment records dated from August 2009 to October 2009 shows the Veteran participated in prolonged exposure (PE) therapy for his PTSD and anxiety disabilities.  Treatment goals focused on the Veteran's symptoms of anxiety and depression, and objectives to develop cognitive behavioral strategies to promote healthy beliefs related to safety, trust, power/control and self-esteem.  See Iron Mountain VA Medical Center (VAMC) Treatment Records.

VA treatment records dated from January 2010 to October 2010 shows the Veteran participated in individual therapy continuing treatment for his PTSD and anxiety disabilities.  Id.

In September 2009, the Veteran underwent a VA examination for esophagus and hiatal hernia to evaluate whether or not he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  The examiner concluded the Veteran's gastric condition had "little to no effect" on his ability to obtain or maintain gainful employment.  With respect to employment, the Veteran was previously employed in 2003 at Northwest Airlines as a baggage handler, which he had done for 25 years.  He also reported that he had been determined disabled by the SSA in January 2007 due to granulomatous colitis, right hand trigger finger release, CAD, and valvular heart disease.  He reported having searched for employment, explaining that employers were uninterested in hiring a person with one hand.  He stated the pain caused from the trigger finger of his right hand prevents him from lifting more than 15 to 20 pounds.  With regard to his educational background, the Veteran reported having completed two years of college.  His daily activities included caring for his dog, grocery shopping weekly, attending bingo at a casino twice monthly, and mowing his lawn.  The examiner opined that the Veteran's service-connected disability "[did] not affect or impose work restrictions in any field of labor including sedentary, [or] light or heavy manual labor" and his "gastric condition ha[d] no effect on the veteran's analytical ability, fine motor skill or ability to follow detailed instructions."  The examiner also opined that the Veteran's current medications did not affect his cognition, reliability, productivity or ability to follow instructions.

In October 2009, the Veteran was afforded a VA mental disorder examination.  The VA examiner diagnosed anxiety disorder, avoidant personality traits, and heart disease, finding that the Veteran's "mental disorders were not of sufficient severity to cause total disability."  The Veteran reported alcohol abuse in order to "cope with everything he was exposed to and . . . wanted to forget."  He was untrusting of people and tended to isolate himself at home.  With regard to his educational background, prior to military enlistment, the Veteran reported having completed a year and half of college, and that he was employed as a mechanic, a factory worker, and also washed cars and cut grass.  He also reported he worked well with others.  After service discharge, he attempted to return to college but due to nightmares and anxiety was unable to continue school.  With respect to employment, the Veteran had been employed at Northwest Airlines as a baggage handler for 25 years.  Although he had some conflicts with coworkers, he was never reprimanded and performed well.  He resigned in 2003 when he was determined disabled by the SSA.  The examiner concluded that the Veteran presented with occupational and social impairment with occasional decrease in work efficiency and difficulty establishing and maintaining effective social and occupational relationships.  In evaluating the Veteran's symptoms, the examiner noted intermittent inability to perform occupational tasks, although the Veteran functioned satisfactorily with routine behaviors, self-care, and normal conversations.  He opined that the Veteran's mental problems were long term and were likely present to a similar degree when the Veteran was working full time, and consequently, did not impose work restrictions.

In October 2009, Northwest Airlines submitted a request for employment information in connection with the Veteran's claim, which reflects that the Veteran's employment began in December 1978 and terminated in July 2002 due to voluntary termination.  See October 2009 VA Form 21-4192.

In October 2011, the Veteran underwent a VA examination for his heart condition.  The VA examiner diagnosed CAD.  The Veteran reported that he was unemployed and that he was last employed in 2003.  His daily activities consisted of cleaning his home, walking his dog, and going to the grocery store.  He also drove his own vehicle.  The examiner concluded the Veteran's "education and skills make him employable" and that his heart disease "does not affect or impose work restrictions in any field of labor that is sedentary, light, medium, or heavy manual labor with prolong standing, walking or using stairs."  The examiner also opined the Veteran's heart disease "does not affect his reliability, productivity, ability to concentrate and follow instructions, or ability to interact with co-workers and supervisors," and that his medications have no effect on his employment.

In December 2011 the Veteran was afforded a VA examination for PTSD.  The examiner determined that the Veteran met DSM-IV criteria for PTSD, and concluded that his PTSD diagnosis was not a separate mental disorder from his current service-connected anxiety disorder, but a more accurate reflection of his mental health symptoms.  She opined that the Veteran's PTSD symptoms caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The Veteran asserted that due to his service connected disabilities he is incapable of gainful employment.  He reported ongoing problems with anxiety, to include a fear of being vulnerable in public and difficulty socializing with others.  He avoided groups of people and preferred to remain at home.  The examiner's report reflects the Veteran reported no changes to occupational or educational history since the VA examination in October 2009, and also that he received SSA benefits.  The Veteran reported interest in activities such as mechanics, restoring cars, and building model railroads.  He denied a history of substance abuse since his previous VA examination.  The examiner noted the Veteran had a "sense of a foreshortened future (e.g., does not expect to have a career, marriage, children or a normal life span)" and concluded that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The record also contains lay statements provided by the Veteran's friends, his colleague, and his neighbors.  A February 2010 statement from the Veteran's friend described her observations of his health problems.  She stated that the Veteran had several health issues to include problems with his heart and that he also wears a hearing aid in his left ear.  She stated he is easily tired and that his breathing appeared heavier than a person without heart problems.  She further explained that on occasion the Veteran will rest the entire day, and also that he walked his dog daily, however, these walks have become shorter.  See February 2010 Statement from D.C.  

A February 2010 statement from the Veteran's friend and colleague stated that the Veteran "had more medical problems than what is considered normal for the average person."  He stated the Veteran recently had a heart attack and that he witnessed the Veteran's health problems impact his performance at work.  Eventually he was unable to perform his occupational tasks and determined disabled and unemployable "within the public sector."  See Statement from A.H.R.

A March 2010 statement from the Veteran's neighbors stated that he had a heart attack.  They also stated that the Veteran talked to them about his tour in Vietnam and the physical and emotional impact of his experience.  They explained that sometimes they would not see the Veteran for days, in which they assume that he does not have enough energy to leave his home.  See March 2010 Statement from J.B. and L.B.

The Board acknowledges the Veteran's contentions and the contentions of his friends and neighbors that the symptoms of his service-connected disabilities affect his ability to obtain employment.  Specifically, the Veteran maintains his phobia with crowds and his inability to relate to others have a total impact on his ability to engage in substantially gainful employment; and also that the condition of his right trigger finger prevents him from performing the physical acts required by employment.  The Board finds these lay statements to be competent, credible, and probative, and has considered them in rendering this decision.  However, the VA examiners in September 2009 and October 2011 opined that the Veteran's service-connected gastroesophageal reflux disease and CAD disabilities do not precluded him from engaging in substantially gainful employment.  With respect to the Veteran's service connected PTSD and anxiety disorder, the October 2009 and December 2011 VA examiners concluded there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Notably, the Veteran's therapy records do not show that due to limitations imposed on him as a result of his PTSD and anxiety disabilities, he has been unable to secure and maintain gainful employment, which is consistent with the Veteran's abilities, aptitudes, and interests.  

The Board acknowledges that the Veteran has been unemployed during the claims period.  Additionally, since 2003, he has remained unemployed and was determined disabled by the SSA in 2007.  Nonetheless, the Board finds that the Veteran has been capable of substantially gainful employment, regardless of whether he has actually been employed.  His past employment is certainly a factor to consider, but it is not determinative.  The criteria for entitlement to TDIU for compensation purposes require that the Veteran be unable to obtain and maintain substantially gainful employment due to service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age.  The evidence does not demonstrate that the Veteran meets these criteria. 

Although the Veteran's service-connected disabilities no doubt result in a degree of functional impairment, as acknowledged by his current compensable rating, it is not shown to prevent all substantially gainful employment, to include forms of employment that do not require heavy lifting or other than that which require interaction in crowded areas.  The medical evidence of record does not indicate the Veteran is incapable of obtaining and maintaining employment that does not require public interaction (as the Veteran reported a fear of being vulnerable in public and a phobia of crowds); or securing employment that does not require socializing with others (as the Veteran maintains the preference to isolate himself to avoid others and difficulty socializing with others).  See October 2009 VA Examination; December 2011 VA Examination; March 2012 VA Form 9; September 2013 VA Form 21-8940.  Notably, the evidence of record does not show that due to limitations imposed on the Veteran as a result of his disabilities, he has been unable to secure and maintain gainful employment elsewhere, which is consistent with the Veteran's abilities, aptitudes, and interests.  Further, VA treatment reports and examinations consistently indicate that the Veteran's symptoms had some impact on social and employment functioning, but did not cause sufficiently severe impairment to prevent him from gainful work.  

The Board notes that the Veteran and his friends are competent to attest to factual matters of which they have first-hand knowledge, including problems he has encountered at work as a result of his service-connected disabilities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh the lay statements of record against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's contentions and the lay statements of record but gives greater probative weight to the VA examiners who considered the Veteran's service-connected disabilities and concluded they do not prevent the Veteran from engaging in gainful employment.  

Furthermore, consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. 

The evidence of record does not reflect that the Veteran's disabilities are so exceptional as to not be contemplated by the rating schedule at any portion of the appeal period.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's service-connected disabilities contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  His complaints (anxiety, difficulty in establishing and maintaining social and occupational relationships) and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for these disabilities.  Thus, the Board concludes that referral of the TDIU claim for extra-schedular consideration is not warranted, and the Veteran's disability picture is contemplated by the rating schedule.  

For the foregoing reasons, the Board finds that entitlement to a TDIU rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


